Citation Nr: 1710952	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-00 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia.


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from September 1953 to October 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In November 2015, the Veteran and a friend testified at a hearing before a Decision Review Officer (DRO) sitting at the RO.  A transcript is associated with the claims file. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The April 2011 rating decision denied an original claim for service connection posttraumatic stress disorder (PTSD).  The Veteran submitted additional relevant treatment records, and the claim was again adjudicated in December 2011.  The Veteran then filed a notice of disagreement that was timely with the December 2011 rating decision.  However, as the additional evidence was received within one year of the April 2011 rating decision, that denial did not become final, and is now on appeal.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, that decision is on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

At his November 2015 hearing before a Decision Review Officer, the Veteran testified that his treating psychologist had died and it was anticipated that he would be seeking treatment at a VA facility near his home.  There are no VA treatment notes of record, but it is also not indicated that they were sought.  Therefore, the Board determines that a request should be made for any VA treatment notes associated with the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Veteran has not been afforded a VA examination for this claim because of the lack of a verified stressor.  However, in March 2013, the Veteran submitted a claim of entitlement to service connection for depressive disorder.  It is unclear why the Veteran believes he has a diagnosis of depressive disorder, and apparently private mental health treatment records are unavailable.  However, the Veteran is competent to speak to something he has been told, and when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these circumstances, the Board determines that a VA examination to assess the nature and etiology of the Veteran's acquired psychiatric disorder is necessary. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any treatment notes from the VA Outpatient Clinic in Carrolton, Georgia.

2.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 
All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMO should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




